Citation Nr: 0615143	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits based on the cause of the veteran's death.

2.  Entitlement to Dependents Education Assistance (DEA) 
under Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from September 1950 
to June 1952, and from December 1952 to July 1971.  The 
veteran died on April [redacted], 2003.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The official certificate of death shows that the veteran 
died on April [redacted], 2003, at the age of 69 years, from 
respiratory failure due to pneumonia, due to cirrhosis, due 
to anemia.  Congestive heart failure and chronic obstructive 
pulmonary disease are listed under other significant 
conditions contributing to death but not resulting in the 
underlying cause.  

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran was service connected only for bilateral 
cataracts at a 30 percent evaluation at the time of his 
death.

4.  Heart disease (including hypertension and congestive 
heart failure), pneumonia, cirrhosis (not due to willful 
misconduct), anemia, and chronic obstructive pulmonary 
disease were not present in service, manifested within one 
year after discharge, or etiologically related to service; 
and the preponderance of the evidence is against a finding 
that the veteran's service-connected bilateral cataracts 
caused or contributed substantially or materially to his 
death.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service (and not 
of willful misconduct etiology), a disability that may be 
presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met.  38 U.S.C.A. § 3500 et seq (West 2002); 
38 C.F.R. § 3.807 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated June 2003.  The 
RO informed the appellant of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, and the 
assistance that VA would provide to obtain evidence on her 
behalf.  The appellant was not explicitly asked to provide 
"any evidence in [her] possession that pertains" to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that she has been notified 
of the need to provide such evidence, for the following 
reasons.  The RO's June 2003 letter informed the appellant of 
the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  It specifically noted 
the elements necessary to establish service connection, and 
essentially made the appellant aware that she should submit 
any evidence she had that pertained to her claim.  Therefore, 
the Board finds that the appellant was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and private medical 
records, which will be addressed as pertinent.  In addition, 
neither the appellant nor her representative has identified 
any additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the 
appellant in developing her claims at this stage of the 
proceeding would result in needless delay, and are thus 
unwarranted.

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the evidence submitted by the appellant 
or on her behalf.  The Board will summarize the relevant 
evidence on what the evidence shows or fails to show on the 
appellant's claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-149 (2001) (discussion of all evidence by Board not 
required when Board supports decision with thorough reasons 
and bases regarding relevant evidence).  

Mindful of the appellant's concern articulated in her appeal 
form (Form 9) that VA has not obtained all of the veteran's 
service medical records, the Board observes that the 
veteran's complete service medical file appears to be of 
record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
Service connection will be presumed for certain chronic 
diseases, including cirrhosis of the liver and cardiovascular 
disease, where a veteran served 90 days or more and the 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of service.  See 38 U.S.C.A. § 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Service connection may also be granted for disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Direct 
service connection may also be granted for a disability which 
is proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Service 
connection may also be found on a secondary basis when it is 
shown that the claimant's service connected disability 
aggravates a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially and 
materially to death; that it combined to cause death; or that 
it lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
the service connected disability causally shared in producing 
death; rather, a causal connection must be shown. Id. 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  Service connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, as to whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, in such cases, VA 
must consider whether there may be a reasonable basis for 
finding that the severity of a service-connected condition 
materially influenced acceleration of death.  38 C.F.R. § 
3.312(c)(4).

The veteran's cause of death was noted on the certificate of 
death as respiratory failure due to pneumonia, due to 
cirrhosis, due to anemia.  Congestive heart failure and 
chronic obstructive pulmonary disease (COPD) were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  Although the veteran's 
service medical records are negative for complaints of, or 
treatment for, any disability related to cirrhosis, anemia, 
congestive heart failure or COPD, the post-service medical 
records submitted by the veteran's private doctor dated April 
2003 note cirrhosis, anemia, congestive heart failure and 
COPD.  However, these records do not indicate the date of 
onset of these diseases, and there is no indication in the 
record that manifestation of these diseases occurred within 
one year of the veteran's separation from service.  
Therefore, presumptive service connection for cirrhosis under 
the manifestation rule is not warranted.  38 C.F.R. § 3.307.

The appellant contends that the veteran was diagnosed in 
service with cirrhosis of the liver.  However, no medical 
evidence of record indicates the presence of cirrhosis in 
service.  A November 1968 service clinical record notes that 
the veteran's liver was palpable two centimeters below the 
right costal margin, nontender from the liver edge to one 
finger breadth below the edge.  Hepatomegaly and palmar 
erythema were noted, and probable fatty liver secondary to 
ethanolism was diagnosed.  By January 1969, the veteran's 
liver was no longer palpable.  There are no other references 
to liver problems in the service records, including records 
of examination at retirement in July 1971.  It is not clear 
that the veteran had chronic liver disability in service.

Moreover, no compensation shall be paid if the disability is 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110. Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101- 508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed as in the instant case after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse. 
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs. See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation is precluded: 
(1) for primary alcohol abuse disabilities; and (2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  Here, the hepatomegaly and 
fatty liver in service were secondary to alcohol abuse and 
even if they represented the onset of chronic liver disease, 
would not be a basis for establishing the service connection 
for the cause of the veteran's death.  

The appellant contends that the veteran had high blood 
pressure in service, apparently suggesting that hypertension 
caused or contributed to his death.  However, no service 
medical records indicate diagnosis of, or treatment for, 
hypertension.  A blood pressure reading of 160/90 was 
recorded in May 1971, however, this is not shown to have been 
diagnostic of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic  Code 7101 (2005), hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  Id. at Note 1.  Indeed, there is no 
competent evidence of record associating hypertension with 
the veteran's military service or at any time thereafter.  
The Board also notes that there is no medical evidence of 
record indicating that the veteran had heart or lung problems 
during service.  In fact, service examination reports dated 
January 1953, July 1965, July 1970, and May 1971, note the 
veteran's heart and lungs as being normal.

During the veteran's lifetime, he was service connected at a 
30 percent evaluation for bilateral cataracts.  The appellant 
does not contend that the veteran's service connected 
disability was related to his death, and the Board finds no 
medical evidence of record indicating that cataracts 
materially affected his vital organs, or were related to the 
diseases and conditions that caused or contributed to his 
death.

No competent medical evidence has been presented to indicate 
that any cause or condition of death set forth in the 
certificate of death is directly or proximately related to 
service, or to the veteran's service connected disability, 
and no evidence has been presented which indicates that the 
veteran's service connected disability substantially or 
materially contributed to his death.  Accordingly, the Board 
finds that the preponderance of the evidence submitted 
indicates that the veteran's causes and conditions of death, 
as set forth in the certificate of death, may not be 
considered service connected on either a direct or secondary 
basis.  

In regard to the appellant's claim for Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, such benefits may be paid 
to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807 
(2005).  Because the veteran's service connected disability 
rating was 30 percent at the time of death, and service 
connection has not been established for cause of death, the 
appellant's claim for entitlement to an allowance must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(claim denied in absence of legal merit).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


